Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




2.            Claims 1 and 16 are rejected under 112 second paragraph since claims 1 and 16 recited in optional format and not a positive recitation. Words such as “may, might, can, could, when, potentially, possibly” “expect” “expecting” are optional language and do not narrow claim limitations (In re Johnston, 77 USPQ2d 1788 (Fed Cir 2006)).  

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



3.	Claim(s) 1-8 and 16 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S. Pre-Grant Publication US 2020/0059863 A1 to Ji et al. (hereinafter Ji) in view of U.S. Pre-Grant Publication US 2020/0059861 (Provisional application 62/461,583) to Huang et al. (hereinafter Huang) 

 	As to claims 1, 6 and 16, Ji discloses a communication apparatus, comprising: 
		a receiver which, in operation: 
            receives, from an Access Point (AP), a Wake-up radio (WUR) operation element that indicates a first WUR channel used by the AP for transmission of WUR Beacon frames, and a WUR Mode element that indicates a second WUR channel used by the AP for transmission of WUR Wake-up frames (Ji; Fig.2: 231; [0055] shows and discloses a terminal receiving information of the specified channel CH 165 (=a first WUR channel) from WLAN device 210. Fig.2: 232; [0065]; [0067] shows and discloses specified channel 165 is used for sending WUR beacon frame. [0034] discloses WLAN device is the access point. [0070] discloses WLAN device sending an indication to the terminal device that indicates a new channel used for sending WUR frame (= WUR Wake-up frames); and 
 	receives the WUR Wake-up frames on the second WUR channel (Ji; [0034] discloses WLAN device is the access point. [0070] discloses WLAN device sending an indication to the terminal device that indicates a new channel used for sending WUR frame (= WUR Wake-up frames); and 
 	a control circuitry, which is coupled to the receiver and which, in operation, expects to receive, from the AP, a WUR Beacon frame on the first WUR channel (Ji; Fig.2: 231; [0055] shows and discloses a terminal receiving information of the specified channel CH 165 (=a first WUR channel) from WLAN 
 	Ji discloses of receiving WUR beacon frame, but fails to disclose  receive, from the AP, a WUR Beacon frame on the first WUR channel according to a target WUR Beacon transmission time (TWBTT). However, Huang discloses
 	receive, from the AP, a WUR Beacon frame on the first WUR channel according to a target WUR Beacon transmission time (TWBTT) (Huang; Provisional application [0028] discloses of receiving WUR beacon frame according to TWBTT)
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention. One would be motivated to combine the teachings in order to reduce interference by sending beacon frame in a target time. 

 	As to claims 2 and 7, the rejection of claim 1 as listed above is incorporated herein. In addition Ji-Huang discloses wherein the WUR operation element includes a WUR operating class field and a WUR channel field that together indicate the first WUR channel (Ji; [0065]; [0067]; [0070])

	As to claims 3 and 8, the rejection of claim 1 as listed above is incorporated herein. In addition Ji-Huang discloses wherein the WUR operation element is included in at least one of a beacon frame and a probe response frame (Ji; [0065]; [0067]; [0070] discloses information is included in the beacon frame. Here Ji is applied for the 1st alternative).

	As to claims 4, the rejection of claim 1 as listed above is incorporated herein. In addition Ji-Huang discloses wherein the WUR mode element includes a WUR operating class field and a WUR channel field that together indicate the second WUR channel (Ji; [0065]; [0067]; [0070]). 

	As to claims 5, the rejection of claim 1 as listed above is incorporated herein. In addition Ji-Huang discloses wherein, either after receiving the WUR Beacon frame or if the WUR Beacon frame is not received within a determined time, the control circuitry performs scanning of the second WUR channel (Ji; [0010]). 

3.	Claim(s) 9-15 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S. Pre-Grant Publication US 2020/0059863 A1 to Ji et al. (hereinafter Ji) in view of U.S. Pre-Grant Publication US 2020/0059861 (Provisional application 62/461,583) to Huang et al. (hereinafter Huang)  in view of U.S. Pre-Grant Publication US 2019/0289549 to Lim et al. (hereinafter Lim)

	As to claims 9, Ji-Hang discloses WUR, but fails to disclose WUR PDU is one of 40 MHz or 80 MHz. However, Lim discloses 
 	wherein the transmitter transmits a WUR Frequency Division Multiple Access (FDMA) PHY Protocol Data Unit (PPDU) containing the WUR Wake-up frames, wherein the WUR FDMA PPDU is one of a 40 MHz WUR FDMA PPDU, an 80 MHz WUR FDMA PPDU, or an 80 MHz preamble punctured WUR FDMA PPDU (Lim; [0151]; [0178] discloses WUR PPDU is 40 MHz and FDMA PPDU. Here Lim is applied for the 1st alternative). 
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention. One would be motivated to combine the teachings in order to use a particular frequency band and thus use the limited resources in an effective way 

	As to claims 10, the rejection of claim 9 as listed above is incorporated herein. In addition Ji-Huang-Lim discloses wherein the WUR FDMA PPDU carries, on the second WUR channel, the first frame addressed to a communication apparatus and carries, on the first WUR channel, a null signal (Lim; [0184]).

	As to claims 11, the rejection of claim 9 as listed above is incorporated herein. In addition Ji-Huang-Lim discloses wherein the null signal is a WUR frame (Lim; [0184])

	As to claims 12, the rejection of claim 9 as listed above is incorporated herein. In addition Ji-Huang-Lim discloses herein the null signal is padding (Lim; [0107]; [0184])

	As to claims 13, the rejection of claim 9 as listed above is incorporated herein. In addition Ji-Huang-Lim discloses wherein the WUR FDMA PPDU carries a broadcast WUR frame both on the first WUR channel and on the second WUR channel (Lim; [0014]; [0096]).

	As to claims 14, the rejection of claim 9 as listed above is incorporated herein. In addition Ji-Huang-Lim discloses wherein during transmission of the 80 MHz preamble punctured WUR FDMA PPDU, if the second WUR channel is not idle or the access point does not have a pending WUR frame intended for a communication apparatus listening on the second WUR channel, nothing is transmitted on the second WUR channel (Lim; [0151]; [0178] discloses WUR PPDU is 40 MHz and FDMA PPDU. Claim 14 is dependent on claim 9 and in claim 9, there are three alternative. Here Lim is applied for the 1st alternative).

	As to claims 15, the rejection of claim 9 as listed above is incorporated herein. In addition Ji-Huang-Lim discloses wherein the transmitter transmits the WUR FDMA PPDU containing the WUR Wake-up frames on a wide-band channel that includes the first WUR channel and second WUR channel (Lim; [0143]; [0155]; [0160]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, , Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478